REVERSE and RENDER in Part, and MODIFY and AFFIRM, in Part; Opinion Filed
December 14, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01051-CV

       DALLAS AREA RAPID TRANSIT AND NANCY K. JOHNSON, Appellants
                                  V.
          AMALGAMATED TRANSIT UNION LOCAL NO. 1338, Appellee

                         On Appeal from the 95th Judicial District Ct
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-05156

               SUPPLEMENTAL MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                   Opinion by Justice Fillmore
       In our opinion dated November 27, 2018, we suggested a remittitur of $3,843.99 of the

out-of-pocket costs awarded to Amalgamated Transit Union Local No. 1338 (ATU 1338). We

stated that if the remittitur was filed by ATU 1338 within fifteen days of the date of the opinion,

we would modify the trial court’s judgment with respect to the out-of-pocket costs awarded.

       On December 7, 2018, ATU 1338 timely filed its remittitur and asked this Court to modify

the trial court’s judgment to reflect the suggested remittitur. Accordingly, we vacate our judgment,

but not our opinion, dated November 27, 2018, and modify the trial court’s judgment with respect

to the out-of-pocket costs awarded to ATU 1338 to reflect the remittitur of $3,843.99.
       As indicated in our original opinion, we reverse the trial court’s judgment to the extent it

awards ATU 1338 $2,520,000 for past injury to reputation and render judgment that ATU 1338

take nothing on its claim for past injury to reputation. The trial court’s judgment is modified to

award ATU 1338 $16,156.01 in out-of-pocket costs and, as modified, the trial court’s award of

out-of-pocket costs to ATU 1338 is affirmed. See TEX. R. APP. P. 46.3. In all other respects, the

trial court’s judgment is affirmed.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE



171051SF.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DALLAS AREA RAPID TRANSIT AND                      On Appeal from the 95th Judicial District
 NANCY K. JOHNSON, Appellants                       Ct, Dallas County, Texas,
                                                    Trial Court Cause No. DC-13-05156.
 No. 05-17-01051-CV         V.                      Opinion delivered by Justice Fillmore,
                                                    Justices Lang and Schenck participating.
 AMALGAMATED TRANSIT UNION
 LOCAL NO. 1338, Appellee

       We vacate our judgment dated November 27, 2018. In accordance with this Court’s
opinion of November 27, 2018, and supplemental opinion of this date, we REVERSE the
judgment of the trial court to the extent it awards appellee Amalgamated Transit Union Local
No. 1338 $2,520,000 for past injury to reputation and RENDER judgment that appellee
Amalgamated Transit Union Local No. 1338 take nothing on its breach of contract claim against
appellants Dallas Area Rapid Transit and Nancy K. Johnson for past injury to reputation.

       We MODIFY the trial court’s judgment to award appellee Amalgamated Transit Union
Local No. 1338 out-of-pocket costs of $16,156.01 and, as modified, AFFIRM the trial court’s
award of out-of-pocket costs to appellee Amalgamated Transit Union Local No. 1338.

       In all other respects, the trial court's judgment is AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 14th day of December, 2018.




                                             –3–